Case 19-15266-JNP         Doc 42   Filed 11/02/20 Entered 11/02/20 15:12:34            Desc Main
                                   Document     Page 1 of 2




                                                                  Order Filed on November 2, 2020
 UNITED STATES BANKRUPTCY COURT                                   by Clerk
 DISTRICT OF NEW JERSEY                                           U.S. Bankruptcy Court
                                                                  District of New Jersey
 Caption in Compliance with D.N.J. LBR 9004-2(c)
 Friedman Vartolo LLP
 85 Broad Street- Suite 501
 New York, New York 10004                                 Case No.: 19-15266-JNP
 bankruptcy@friedmanvartolo.com
 T: (212) 471-5100                                        Chapter: 13
 F: (212) 471-5150
 Attorneys for Secured Creditor Fay Servicing, LLC,       Hon. Judge:
 as servicer for Wilmington Savings Fund Society dba      Jerrold N. Poslusny Jr.
 Christiana Trust, not individually, but solely as
 Trustee for NYMT Loan Trust I                            Hearing Date: October 6, 2020 at
                                                          11:00 A.M.
 In Re:

 Yanitza Sanchez

 Debtor(s)




                           ORDER VACATING AUTOMATIC STAY

          The relief set forth on the following page numbered two (2) is hereby ORDERED.




 DATED: November 2, 2020
Case 19-15266-JNP       Doc 42    Filed 11/02/20 Entered 11/02/20 15:12:34             Desc Main
                                  Document     Page 2 of 2




        Upon the motion of Fay Servicing, LLC, as servicer Wilmington Savings Fund Society,
dba Christiana Trust, not individually, but solely as Trustee for NYMT Loan Trust I on behalf of
its successors and/or assigns (hereinafter collectively “Secured Creditor” and/or “Movant”)
under Bankruptcy Code section 362(d) for relief from the automatic stay as to certain property as
hereinafter set forth, and for cause shown, it is

        ORDERED that the automatic stay of Bankruptcy Code Section 362(a) is vacated to
permit the Movant to institute or resume and prosecute to conclusion one or more actions in the
court(s) of appropriate jurisdiction to pursue the movant's rights in the following:

     [x] Real property commonly known and more fully described as: 444 Rand Street,
Camden, NJ 08105

       ORDERED that the movant may join the debtor and any trustee appointed in this case as
defendants in its action(s) irrespective of any conversation to any other chapter of the
Bankruptcy Code; and it is further

        ORDERED, that the stay afforded by 11 U.S.C. §362(a) be, and is hereby, modified to
permit Fay Servicing, LLC, as servicer Wilmington Savings Fund Society, dba Christiana Trust,
not individually, but solely as Trustee for NYMT Loan Trust I, it’s successors and/or assigns, to
pursue its rights under applicable state law with respect to the premises 444 Rand Street,
Camden, NJ 08105; and it is further

       ORDERED, that the instant order is binding in the event of a conversion; and it is further

        ORDERED, that the trustee be informed of any surplus monies resulting from the sale of
the collateral.

        ORDERED, that the movant shall serve this order on the debtor, any trustee, and any
other party who entered an appearance on the motion.
